DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 12/10/2021.

 	Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 12/10/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of an enrollment request is received from a user computing device that is configured via a distributed client software application and is processed. The enrollment request is usable to enroll the user computing device in a network and includes an encrypted partial initial biometric vector associated with a user. An authentication request is processed that is subsequently received that includes an encrypted partial second biometric vector and that is associated with a user of the user computing device. A comparison of the eneryted partial initial biometric vector and the encrypted partial second biometric vector is performed, and a value representing the comparison is generated and transmitted to the user computing device the user computing device is authenticated where the value is above a minimum threshold. 

 	independent claim 1, recite the uniquely distinct features of “the received encrypted share of the IBV is generated by providing the initial biometric vector to a neural network, wherein the neural network translates the initial biometric vector to a Euclidian measurable feature vector { 10141/004344-US5/02704926.1 }3and encrypting the Euclidian measurable feature vector using the private key of the first public key/private key pair” with the combination of the claim 1. 

 	Independent claim 4, recite the uniquely distinct features of an authorization system signature value; the public key of the enrollment public/private key pair; locate, among a plurality of ledgers stored on respective nodes, a transaction record that includes at least the identity reference value, determine, from the located transaction record, a storage location of a corresponding first identity data set; access the cryptographically associated first identity data set; verify the authorization system signature value and enrollment public key of the first identity data set; receive, from the mobile computing device, a current biometric vector and a local encrypted biometric cryptographic share; decrypt the received local encrypted cryptographic share and remote encrypted cryptographic share using the public key of the enrollment public key/private key pair; combine the decrypted local cryptographic share and the decrypted stored cryptographic share to form a combined cryptographic vector; { 10141/004344-US5/02704926.1 }4compare the combined cryptographic vector with the current biometric vector; and where the combined cryptographic vector matches the current biometric vector, causing the resource provider to provide the user with access to the resource.

 	Independent claim 18, recite the uniquely distinct features of providing an initial biometric vector to a neural network, wherein the neural network translates the initial biometric vector to a Euclidian measurable feature vector; digitally signing the Euclidian measurable feature vector using a private key of a first public key/private key pair; encrypting the Euclidian measurable feature vector using a public key of the first public key/private key pair; wherein each respective node: decrypts the Euclidian measurable feature vector using the public key of the first public key/private key pair; validates the Euclidian measurable feature vector; and appends the Euclidian measurable feature vector to the nodes respective ledger; receiving, from a mobile computing device over a data communication network, a current biometric vector representing the encrypted biometric input record; providing the current biometric vector to the neural network, wherein the neural network translates the current biometric vector to a current Euclidian measurable feature vector; { 10141/004344-US5/02704926.1 }7digitally signing the current Euclidian measurable feature vector using a private key of a second public key/private key pair; encrypting the current Euclidian measurable feature vector using a public key of the second public key/private key pair; distributing, among the plurality of ledgers stored on respective nodes, at least the current Euclidian measurable feature vector and the public key of the second public key/private key pair, wherein each respective node: decrypts the current Euclidian measurable feature vector using the public key of the second public key/private key pair; validates the current Euclidian measurable feature vector; and conducts a search of at least some of the stored Euclidian measurable feature vectors in the ledger using the current Euclidian measurable feature vector, wherein the biometric input record is matched with at least one biometric record as a function of an absolute distance computed between the current Euclidian measurable feature vector and a calculation of each of the respective Euclidian measurable feature vectors in the portion of the ledger.

The closest prior art( Ting US 2002/0174344), discloses methods, par 0029 The authentication server 108 receives the request for authentication for the retrieved alias from the client 202 at fig 2 and 0035, the identifying characteristic, whether encrypted or not, to the biometric data and transmits (step 230) this combination back to the authentication server 108; par 0030 In response to the request for authentication, the identifying-characteristic generator module 124 ("ID generator", i.e. IBV ) generates (step 208) an identifying characteristic, also referred to as a session code, and 0035, the identifying characteristic, whether encrypted or not, to the biometric data and transmits (step 230) this combination back, i.e. generated by user  and send to the server 10, to the authentication server 108; par 0032 the ID generator 124 generates a private/public key pair for use with a particular transaction. The authentication server 108 will use this single-use private/public key pair to encrypt a request for a candidate set of biometric data; par 0035  the plug-in 132 generates, a symmetric key, i.e. first identity data set, to encrypt the message, encrypts the symmetric key with the public key, par 0030  generates (step 208) an identifying characteristic, i.e. a first identify data set, , also referred to as a session code, to identify this  particular transaction/session (e.g., response to the authentication request; par 0033 signs the digest for the message with the private key of the single-use private/public key pair for the particular transaction. The authentication server 108 also includes with the request the public key of the single-use private/public key pair. With the request complete, the authentication server 108 transmits (step 214) the request to the client 112; par 0008 generating the identifying characteristic, i.e. an identify reference, having a limited validity lifetime and par 0011 an identifying characteristic generator module configured to generate an identifying characteristic to be transmitted with a user data request for the candidate set of biometric), where the identity reference value resolves to the at least one remote storage location of where the first identity data set is stored (par 0014 organizing authentication information, i.e. first identity data set, within a storage space; par 0038, server 104 allows (step 265) access to the user associated with the alias, i.e. the identity reference value,  for the requested (step 202) service. Wherein the server providing to the user mobile computing device the alias, i.e. the identity reference value.

The closest prior art, (Madden US 2015/0356523) discloses  par 0059, wherein the identity/biometric  signature(i.e. identity reference value ) is created by hashing the identity(i.e. biometric )  and the identity signature is sent (i.e. distributing ) with a transaction  are stored in the decentralized cryptocurrency Ledger  and  [0058] the fixed addresses process 500 where participants may send compliant transactions to fixed cryptocurrency addresses(i.e. Ledger nodes) and claims 14-15 14. Where an encrypted personal information profile is stored in a locally hosted or cloud hosted database. 15. Where an encrypted personal information profile is stored in a stored on a decentralized encrypted network.

The closest prior art (Jueneman et  al US 2008/0263363 ) disclose par 0173, the biometric template would be entered, i.e. encrypting, into the secret-sharing authentication and authorization algorithm, entering the biometric template into the secret sharing algorithm and wherein the biometric template is using the secret sharing algorithm.

 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 4  and 18. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496